Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00830-CV

                                        Rene VELA,
                                         Appellant

                                             v.

   MURPHY EXPLORATION & PRODUCTION COMPANY-USA and Nabors Drilling
                         Technologies, Inc.,
                             Appellees

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 14-05-12283-DCV-AJA
                     Honorable Amado J. Abascal, III, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against Appellant Rene Vela.

       SIGNED December 27, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice